Exhibit 10.4 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of this 16th day of March, 2015, by and among Speed Commerce, Inc., a Minnesota corporation (the “Company”), and the “Investors” named in that certain Exchange and Settlement Agreement by and among the Company and the Investors (the “Purchase Agreement”). Capitalized terms used herein have the respective meanings ascribed thereto in the Purchase Agreement unless otherwise defined herein. The parties hereby agree as follows: 1. Certain Definitions . As used in this Agreement, the following terms shall have the following meanings: “ Additional Registrable Securities ” has the meaning specified in Section 2. “ Common Stock ” means the Company’s common stock, no par value, and any securities into which such shares may hereinafter be reclassified. “ Investors ” means the Investors identified in the Purchase Agreement and any Affiliate or permitted transferee of any Investor who is a subsequent holder of any Series D Preferred Stock or Registrable Securities. “ Prospectus ” means (i) the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus, and (ii) any “free writing prospectus” as defined in Rule 405 under the 1933 Act. “ Register
